MEMORANDUM **
Guetatchew Fikrou appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) dismissal of his appeal of the bankruptcy court’s judgment dismissing adversarial action 98-5268 and the bankruptcy court’s order dismissing adversarial action 00-5251. We have jurisdiction over the BAP’s order pursuant to 28 U.S.C. § 158(d). We independently review the BAP decision. See United States v. Battley (In re Kimura), 969 F.2d 806, 810 (9th Cir.1992). We review for clear error the bankruptcy court’s findings of fact, and we review de novo its conclusions of law. See id. We affirm the dismissal of the appeal from adversarial proceeding 98-5268 for the reason stated in the BAP’s order filed October 17, 2000.
We lack jurisdiction to review the bankruptcy court’s order dismissing adversarial proceeding 00-5251 because the order is not final. See Universal Life Church, Inc. v. United States (In re Universal Life Church, Inc.), 128 F.3d 1294, 1300 (9th Cir.1997).
We deny the motion filed March 19, 2001, by Milpitas Realty, MISCO, Inc., and Homeowners RCC, Inc.
AFFIRMED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.